DETAILED ACTION

Double Patenting
Claims 1-3 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, and 14 of copending Application No. 15/782,064 for the reasons discussed in the previous Office Action. 

Claims 1-3, 5, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, and 13 of copending Application No. 15/782,093 in view of Ichikawa (US PG Pub. No. 2015/0093540) for the reasons discussed in the previous Office Action. 

Claims 1-3, 5, and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of copending Application No. 16/357871 for the reasons discussed in the previous Office Action. 

Claim Rejections - 35 USC § 112
The rejection made under 35 U.S.C. 112(b) is withdrawn in view of Applicant's amendment, filed January 21, 2021.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PG Pub. No. 2015/0093540) alone and/or claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Furukawa (US PG Pub. No. 2006/0003889) and Yoshida (US PG Pub. No. 2006/0216466) and/or Ota (US PG Pub. No. 2015/0013284). 
Regarding claims 1, 2, 3, and 8, Ichikawa teaches a honeycomb structure (100, i.e. "cell structure") having an interior partitioned into many cells by partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate) bound together in a state where pores are provided therein by a binding material containing cordierite (Abstract; par. 22, 71-73, 77, 81, 83; Fig. 1).  The mass ratio of binding material to the total of binding material and aggregate particles is 12 to 45 wt. % and the bonding material preferably comprises more than 80 wt. % of cordierite (Abstract; par. 31, 36), which equates to the mass ratio of cordierite to the whole porous material ranging from about 10 to about 44 wt. %.  The claimed cordierite content is obvious in view of Ichikawa.  See MPEP 2144.05. 


The teachings of Ichikawa might be considered to differ from the current invention in that the SiC particles are not taught to be covered with cristobalite-containing oxide films of a particular thickness. However, Ichikawa does teach that his honeycomb structure is intended to be used as a catalyst carrier (par. 3).  Furukawa further teaches a porous ceramic material including SiC particles whose surfaces are at least partly coated with cristobalite (par. 34, 39, 41).  The coating can be easily formed and carried stably, and prevents a loaded catalyst from being absorbed and diffused, thereby maintaining its activity over a longer period (par. 34, 39, 41, 63, 64).  Furukawa also teaches that honeycombs formed with SiC and the cristobalite coating offer superior oxidation resistance (par. 33).  Yoshida further teaches forming a 1 nm to 1 µm-thick oxide layer on non-oxide ceramics, such as SiC, with an oxidizing treatment in order to enhance the bond between the ceramic and a sealing material used on a honeycomb structure, while avoiding problems with thermal conductivity differences that may cause cracking (par. 40-42, 66). Ota further teaches that an oxide layer formed on SiC particles as the result of an oxidizing treatment should range in thickness from 100 to 600 nm (i.e. 0.1 to 0.6 µm) in order to cause smoothing and to reduce stress concentration at the bonds between particles, thereby improving mechanical strength, while not adversely effecting pressure losses in a resulting honeycomb body, and while also rendering the porous material suitable for use in larger filtration structure in which silica-containing adhesives are used (par. 41-45; 78-82).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the surfaces of the SiC particles in Ichikawa's porous honeycomb structure to be coated with cristobalite (i.e. 

Regarding claim 3, although the cited references do not explicitly teach that the oxide film thicknesses between the particle bodies and the binding material is less than the thickness between the particle bodies and the pores, as the prior art teaches an oxide film thickness range rather than a single thickness value, it would have been obvious to one of ordinary skill in the art to include oxide films of thicknesses that fall within any part of that range on each region of the particles.  See MPEP 2144.05.  As the taught thickness range(s) necessarily includes higher and lower values, a combination of thicknesses wherein the pore-exposed portions of the SiC particles have 

Regarding claim 4, the binding material in Ichikawa's ceramic includes 8 to 15 wt. % of a MgO component, 30 to 60 wt. % of an Al2O3 component, and 0 to 55 wt. % of a SiO2 component (Abstract; par. 39).  The claimed composition is obvious in view of Ichikawa.  See MPEP 2144.05. 

Regarding claim 5, Ichikawa's porous material demonstrates a thermal expansion coefficient of 4 ppm/K or less over a range of 40 to 800 ºC (par. 45).  The claimed coefficient and temperature range are anticipated or rendered obvious by Ichikawa.  See MPEP 2144.05. 

Regarding claim 6, the bending strength of Ichikawa's material is preferably 10 MPa or more (par. 44). 

Regarding claim 7, Ichikawa's porous material preferably has an open porosity of 50 to 70 % (par. 41, 94).  

Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are moot or are not persuasive.

Regarding Applicant's arguments pointing out that Ichikawa does not teach an oxidizing treatment that forms cristobalite films, it is noted that Applicant is correct.  The citation of such was due to two documents by Ichikawa briefly being confused with one another.  As such, this portion of the rejection has been deleted.  Therefore, the arguments refuting Ichikawa teaching an oxidizing treatment are moot.  However, as noted above and in the previous Office Action, the limitations regarding the presence and thickness of cristobalite films were also addressed with other references, namely Furukawa and Yoshida, and/or Ota. These grounds of rejection still apply to the claims and are maintained herein.
Applicant has further argued that one of ordinary skill would not perform an oxidizing treatment on Ichikawa's product because Ichikawa teaches to fire the product in a non-oxidizing atmosphere.  However, this argument is not persuasive, firstly because while Ichikawa merely teaches that a non-oxidizing atmosphere is preferable, he also teaches that the atmosphere can contain oxygen (par. 71).  Secondly, each of Furukawa, Yoshida, and Ota teach performing oxidizing treatments on ceramic bodies that have already been fired in non-oxidizing atmospheres (Furukawa, par. 52, 56; Yoshida, par. 65-66; Ota, par. 122-128).  Therefore, the teachings of Furukawa, Yoshida, and Ota do not conflict with those of Ichikawa and one of ordinary skill in the art would have been motivated based on the advantages taught by the prior art to perform an oxidizing treatment and/or to form cristobalite films on Ichikawa's fired ceramic honeycomb.  


Applicant has further argued that if an oxidizing treatment was performed on Ichikawa's product, it would not have the recited thickness (i.e. 0.9 µm or less) between the particles and the binding material because Ichikawa's binding material would not have contained the required amounts of talc, aluminum oxide, and silicon dioxide to form films of the recited thickness.  Applicant points to Ichikawa's examples, which employ different quantities of the raw materials from what is recited in instant claim 9.  However, it is firstly noted that the product of claims 1-8 is being examined herein, rather than the method of claim 9.  If Applicant wishes to require the product of claim 1 to be made by the method of claim 9, Applicant is encouraged to amend accordingly.  
Ichikawa does teach that the overall bonding material composition includes 8 to 15 wt. % MgO, 30 to 60 wt. % Al2O3, 30 to 55 wt. % SiO2 (par. 39). These ranges all substantially overlap and encompass what is recited in instant claim 4.  As discussed above, Ichikawa's relative binder content also coincides closely with the claimed range.  Ichikawa further teaches adding raw materials, i.e. talc, a raw silica source, etc. in quantities that achieve a bonding material oxide composition of 12-16 wt. % MgO, 30 to 45 wt. % Al2O3, and 42 to 56 wt. % SiO2 (par. 56).  Therefore, although Ichikawa does exemplify one composition having less talc than is recited in instant claim 9, Ichikawa makes clear that the raw materials should be selected in order to accomplish the metal oxide composition that is discussed above.  In the paragraph where this is made clear, i.e. paragraph 56, Ichikawa does not teach a particular talc quantity.  As talc is a magnesium silicate, it is clear that the quantities of talc and colloidal silica (or another silica-containing raw material) that are used to make the bonding material can and will 2 that are to be present in the achieved final composition.  If one of ordinary skill in the art follows Ichikawa's teachings regarding forming a ceramic composition with the taught metal oxide makeup and binder content relative to a SiC aggregate, a composition substantially commensurate with the composition of the product claims that are under examination (i.e. claims 1 and 4) is achieved.  Therefore, such a material (or a material rendered obvious by Ichikawa's teachings) is expected to behave in substantially the same manner as the product of the claims, including being capable of forming the recited cristobalite thicknesses.  Although Applicant has argued that Ichikawa's Example 1 is more similar to the comparative examples shown in the instant specification, a comparison of the exemplary bonding material metal oxide compositions in Ichikawa's Table 1 to the exemplary binding material compositions in Table 1 of the instant specification demonstrates otherwise.  Ichikawa's exemplary MgO, SiO2, and Al2O3 contents are much more similar to those of the instant specification's exemplary compositions than to the instant specification's comparative examples.  Furthermore, it would have been obvious to one of ordinary skill in the art to configure the cristobalite films to have thicknesses in or rendering obvious the recited range(s) for the reasons discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784